Citation Nr: 0740891	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-02 919	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently evaluated as 20 
percent disabling.



REPRESENTATION

The veteran represented by:  Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1985 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which continued the 20 percent rating for the veteran's low 
back disability.  In June 2000, May 2003, and June 2005, the 
Board remanded this claim for additional development.  He was 
scheduled to appear in September 2002 at a hearing at the RO 
before a Veterans Law Judge, but failed to report.  His 
hearing request is deemed to have been withdrawn. 38 C.F.R. § 
20.704(d) (2007).

Entitlement to a total disability rating based on individual 
unemployability (TDIU) that was previously on appeal was 
granted by rating action dated in December 2004.  This is 
considered a full grant of this benefit sought on appeal and 
the issue is thus withdrawn from appellate consideration.

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran's low back disability was reevaluated in October 
1997 at the recommendation of an Infeasibility study received 
from VA's Vocational Rehabilitation and Counseling Division.  
The study determined that he did not have the stamina or 
stability to pursue a program of vocational rehabilitation 
and recommended he be referred to Independent Living 
Services.  


A May 1998 letter from the veteran's employer indicates the 
veteran had difficulties working because of constant pain 
from his back disabilities.  His employer said the veteran 
was sometimes distracted and his moods made it difficult for 
others to communicate with him.  A February 2003 decision 
from the Social Security Administration (SSA) indicates an 
Administrative Law Judge (ALJ) determined that the veteran 
became disabled around June 2002 and that prior to that date 
he could perform a full range of light duty.  He apparently 
stopped working as a graphic artist in 1998.

In June 2004, the RO granted a separate 10 percent rating for 
sciatic nerve, radiculopathy secondary to DDD of the lumbar 
spine.  In December 2004, the RO granted service connection 
for a mood disorder secondary to his service-connected back 
disability and assigned a 50 percent rating.  A TDIU was also 
granted effective from June 2004. 

Based on this evidence, the Board remanded the claim in May 
2003 and in June 2005 for extraschedular consideration by the 
Director of Compensation and Pension Services or the Under 
Secretary for Benefits.  In April 2007, the Director of 
Compensation and Pension Services determined that an 
extraschedular rating was not warranted.  In the veteran's 
November 2007 Informal Brief, his representative argues that 
the Director did not consider all the evidence and 
inappropriately determined that the veteran's psychological 
disorder was the primary reason for SSA determination that he 
was disabled.  In fact, the SSA decision states, "[the 
veteran's] current medical symptoms of chronic pain, in 
addition to major depression, prevent the claimant from 
returning to his past relevant work."  Essentially, his 
representative argues that the veteran should be assigned an 
extraschedular rating from 1997 to 2004 based on marked 
interference with employment.  

Unfortunately, the underlying SSA records that form the bases 
for the February 2003 decision have not been obtained.  VA 
has a duty to obtain records pertaining to this application 
in connection with the issue currently on appeal.  
38 U.S.C.A. 
§  5103A (West 2002); Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  Since it does not appear that these records have 
been requested or obtained, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
the records used to make that agency's 
February 2003 decision concerning the 
veteran's claim for disability benefits.  

2.  After the veteran's SSA records have 
been obtained, refer the veteran's claim 
to the Director, Compensation and Pension 
Services for extraschedular consideration 
in light of this new evidence.  

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

